Citation Nr: 1141040	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  07-21 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for chronic hypertension.

2.  Entitlement to service connection for irritable bowel syndrome (IBS).

3.  Entitlement to service connection for degenerative disc disease (DDD) of the lumbar spine.

4.  Entitlement to an initial compensable evaluation for bilateral hearing loss.

5.  Entitlement to an initial compensable evaluation for a stress fracture of the left tibia with removal of bone spur.

6.  Entitlement to an initial compensable evaluation for trigeminal neuralgia.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from February 1966 to January 1968, January 1991 to May 1991 and June 2004 to June 2005, with additional Army Reserves service, including periods of active duty for training (ACDUTRA).

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified before a Decision Review Officer at a September 2007 hearing conducted at the RO.  A transcript of the hearing is of record.

This case was brought before the Board in October 2009, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include providing the Veteran with a VA examination.  The requested development having been completed, the case is once again before the Board for appellate consideration of the issue on appeal.

The issues of service connection for IBS and DDD of the lumbar spine are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent evidence of record indicates the Veteran is diagnosed with chronic hypertension that was incurred while performing a period of active duty for training.

2.  The baseline level of disability for the Veteran's preexisting bilateral hearing loss, prior to aggravation, is noncompensable.

3.  The Veteran's bilateral hearing loss is productive of no more than Level III hearing acuity in the right ear and Level II hearing acuity in the left ear.

4.  Residuals of a stress fracture of the left tibia with bone spur removal are manifested throughout the appeal period by subjective complaints of occasional pain while standing, walking or driving long distances; there is no evidence of malunion or nonunion of the tibia or compensable limitation of motion of either the left knee or ankle.

5.  The Veteran suffers from residual scarring of the left leg associated with service-connected residuals of a stress fracture of the left tibia with bone spur removal.

6.  Trigeminal neuralgia is manifested by subjective complaints of occasional pain and burning, with episodes of paresthesia on the right side of his face, approximating "moderate" incomplete paralysis of the trigeminal nerve.


CONCLUSIONS OF LAW

1.  Chronic hypertension was incurred in active service.  38 U.S.C.A. § 1110 (West 2002); 38 U.S.C.A. § 3.303 (2011).

2.  The criteria for an initial compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2011).

3.  The criteria for an initial compensable evaluation for residuals of a stress fracture of the left tibia with bone spur removal have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5099-5015 (2011).

4.  The criteria for a separate evaluation for scarring of the left leg due to service-connected residuals of a stress fracture of the left tibia with bone spur removal have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118 (2011).

5.  The criteria for an initial evaluation of 10 percent, but not greater, for trigeminal neuralgia have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8405 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In the instant case, the Veteran received notification prior to the initial unfavorable agency decision in September 2006 and additional notice in October and December 2005, March and July 2006, and July 2010.  The claims were subsequently readjudicated, most recently in a September 2011 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The duty to notify the Veteran was satisfied under the circumstances of this case.  38 U.S.C.A. § 5103. 

Service treatment records are associated with claims file.  All post-service VA and private treatment records and reports identified by the Veteran have also been obtained.  The appellant has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  The Veteran has been afforded several VA examinations for his disabilities on appeal.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159 (c)(4); Wells v. Principi, 327 F. 3d 1339 (Fed. Cir. 2002).  The Board finds these examinations are adequate for the purposes of the instant claims, as they involved a review of the Veteran's pertinent medical history as well as a physical examination of the Veteran, and provide a review of relevant symptomatology related to the disabilities on appeal.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

As a final note, the Board again observes the instant case was previously remanded by the Board in October 2009 for additional development.  Specifically, the Board determined that there were outstanding treatment records that had not been associated with the claims file, and that the Veteran should be provided further VA examinations.  As noted above, all records identified by the Veteran have now been associated with the claims file, and the Veteran was provided VA examinations in April 2010 to determine the severity of the disabilities on appeal, which the Board has found to be adequate for rating purposes.  As such, the Board finds there has been substantial compliance with the October 2009 remand, and adjudication of the instant claims may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence .  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

I. Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Active military, naval, or air service includes any period of ACDUTRA during which a veteran was disabled from a disease or injury incurred or aggravated in the line of duty, and any period of INACDUTRA during which a veteran was disabled from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(21) and (24) ; 38 C.F.R. § 3.6(a).  ACDUTRA is defined as full-time duty in the Armed Forces performed by Reserves for training purposes, and includes full-time duty performed by members of the National Guard of any State.  38 U.S.C.A. § 101(22) ; 38 C.F.R. § 3.6(c) (1).  Presumptive periods, under 38 C.F.R. §§ 3.307 and 3.309, do not apply to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

Thus, service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or from an injury (but not disease) incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131.

The Veteran asserts entitlement to service connection for chronic hypertension as directly due to a period of ACDUTRA.  Specifically, the Veteran contends he was first diagnosed with hypertension during a period of ACDUTRA in the 1990s, and has continued to suffer from this condition since.  See September 2007 DRO hearing transcript at 10.  

Initially, the Board observes a review of the Veteran's service records indicates he performed a period of ACDUTRA from July 13, 1996, to July 26, 1996.  See May 1996 Army Regional Support Command Order.  Treatment records during this period note the Veteran complained of light headedness and restlessness, and was placed on a blood pressure screen by doctors.  Blood pressure readings during this period were noted as the following: 160/100, 150/100, 180/110, 140/90 and 142/89.  A July 1996 medical record notes a diagnosis of hypertension.

Significantly, the Board notes the Veteran was provided a VA examination in April 2010 to address the etiology of his current hypertension.  Following a review of the claims file, including the blood pressure readings noted above, and a physical examination of the Veteran, the VA examiner opined that the Veteran's hypertension is more likely than not related to his period in active service.  In this regard, the VA examiner noted that the readings noted in service sufficiently met the criteria to establish a diagnosis of hypertension.

In the instant case, the Veteran was performing a period of ACDUTRA when he first sought treatment for lightheadedness and was placed on a blood pressure screen, which led to a diagnosis of hypertension in July 1996.  Further, an April 2010 VA examiner opined that the blood pressure readings noted during this period of ACDUTRA met the criteria for a diagnosis of hypertension.  Finally, the Board notes that the Veteran has been prescribed medication to treat his hypertension since the initial diagnosis.  

As such, resolving all doubt in favor of the Veteran, the Board concludes that service connection for chronic hypertension is warranted.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990),

II. Increased Initial Evaluations

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Bilateral Hearing Loss

The Veteran's service-connected bilateral hearing loss has been evaluated as noncompensable throughout the appeal period under the provisions of Diagnostic Code 6100.  See 38 C.F.R. § 4.85 (2011).  In evaluating hearing loss, disability ratings on a schedular basis are derived by a mechanical application of the ratings schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmen v. Principi, 3 Vet. App. 345, 349 (1992).  The ratings schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in both ears.  See 38 C.F.R. § 4.85 .

38 C.F.R. § 4.86 is applicable when there is evidence of exceptional patterns of hearing impairment.  When the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz ) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Additionally, when the pure tone threshold is 30 decibels or less at 1,000 Hertz , and 70 decibels or more at 2,000 Hertz , Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  38 C.F.R. § 4.86(b) (2011).

In considering the Veteran's claim, the Board initially observes service connection for bilateral hearing loss was awarded based on aggravation of a preexisting condition.  See September 2006 rating decision.  In cases involving aggravation by active service, the disability evaluation assigned will reflect only the degree of disability over and above the degree existing at the time of entrance into active service.  38 C.F.R. § 4.22 (2011).  It is therefore necessary to deduct from the current degree of disability the degree, if ascertainable, of the disability existing at the time of entrance to active service, except in cases where the current disability is determined to result in a total (100 percent) evaluation.  Id.

A review of the record indicates the Veteran was provided an audiological evaluation in August 2003, prior to his last period of active service.  Pure tone 

thresholds, in decibels, were recorded as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
00
20
60
75
39
LEFT
00
25
65
65
39

Speech recognition ability was not recorded.  Entering the average pure tone thresholds into Table VIa reveals the highest numeric designation of hearing impairment is I for both the right and left ears.  See 38 C.F.R. § 4.85.  Entering the category designations for each ear into Table VII results in a noncompensable evaluation under Diagnostic Code 6100.  Id.  

As the Veteran's preexisting bilateral hearing loss is determined to have been noncompensable prior to active service, no deduction will be made from the current level of disability in assigning a disability evaluation.  See 38 C.F.R. § 4.22.

Turning to the record following the Veteran's active service, a September 2006 VA audiological examination recorded pure tone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
0
30
75
90
49
LEFT
5
25
70
70
43

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 92 percent in the left.  Entering the average pure tone thresholds and speech recognition abilities into Table VI reveals the highest numeric designation of hearing impairment for the right ear is II and the left ear is I.  See 38 C.F.R. § 4.85.  Entering the category designations for each ear into Table VII results in a noncompensable evaluation under Diagnostic Code 6100.  Id.

An October 2007 VA audiological examination recorded pure tone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
5
30
80
90
51
LEFT
10
20
70
75
44

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 96 percent in the left.  Entering the average pure tone thresholds and speech recognition abilities into Table VI reveals the highest numeric designation of hearing impairment is I bilaterally.  See 38 C.F.R. § 4.85.  Entering the category designations for each ear into Table VII results in a noncompensable evaluation under Diagnostic Code 6100.  Id.

The Veteran submitted the results of a private audiogram dated August 2008.  The August 2008 private audiological evaluation recorded pure tone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
15
35
90
100
60
LEFT
5
30
75
75
46

Speech audiometry revealed speech recognition ability of 88 percent bilaterally.  Entering the average pure tone thresholds and speech recognition abilities into Table VI reveals the highest numeric designation of hearing impairment for the right ear is III and the left ear is II.  See 38 C.F.R. § 4.85.  Entering the category designations for each ear into Table VII results in a noncompensable evaluation under Diagnostic Code 6100.  Id.

Finally, the Veteran was provided a third VA examination in April 2010, at which pure tone thresholds, in decibels, were recorded as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
5
25
70
90
48
LEFT
5
25
65
75
43

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 96 percent in the left.  Entering the average pure tone thresholds and speech recognition abilities into Table VI reveals the highest numeric designation of hearing impairment is I bilaterally.  See 38 C.F.R. § 4.85.  Entering the category designations for each ear into Table VII results in a noncompensable evaluation under Diagnostic Code 6100.  Id.

The Board observes that there is no audiometric testing of record at any point during the appeal period that would indicate either an exceptional pattern of hearing impairment or that a compensable evaluation for bilateral hearing loss is warranted.  The Board acknowledges the Veteran's assertion that his bilateral hearing loss is worse than a noncompensable evaluation and that he is entitled to a higher evaluation for such hearing loss throughout the appeal period.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.85 , Diagnostic Code 6100 with respect to determining the severity of his service-connected bilateral hearing loss disability.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) and (2) (2011).

In sum, the Board finds that there is no audiological evidence of record to support a compensable evaluation for the Veteran's bilateral hearing loss disability on a scheduler basis at any point in the appeal period.  See Fenderson, supra.  Furthermore, the Board observes that, while the April 2010 VA examination report indicates the Veteran's hearing loss results in him not being able to hear well in certain situations without hearing aids, as a fact-finding matter, the Board determines that the functional effects of the Veteran's bilateral hearing loss are not so severe as to render the schedular criteria inapplicable.  See generally Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  

As such, the Board finds the preponderance of the evidence is against the Veteran's claim for an initial compensable evaluation for bilateral hearing loss.  Consequently, the benefit- of-the-doubt rule does not apply.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55.

Left Tibia

I. Orthopedic Manifestations

The Veteran has been assigned an initial noncompensable evaluation for residuals of a left tibial fracture with removal of bone spurs pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5099-5015.  When an unlisted condition is encountered which requires an analogous rating, the first two digits of the diagnostic code present that part of the rating schedule most closely identifying the body part or system involved, with a "99" assigned as the last two digits representing all unlisted conditions.  38 C.F.R. § 4.27.  In the selection of code numbers assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With injuries and diseases, preference is to be given to the number assigned to the injury or disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  Id.  The RO determined that the most closely analogous Diagnostic Code is 38 C.F.R. § 4.71a , Diagnostic Code 5015, relating to benign new growths of bone.

Pursuant to Diagnostic Code 5015, benign bone growths are to be evaluated based on limitation of motion of the affected parts, as degenerative arthritis.  See 38 C.F.R. § 4.71a.  Impairment of the tibia, resulting in malunion of the tibia with slight, moderate or marked knee or ankle disability warrants a 10, 20 or 30 percent evaluation, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5262.  Nonunion of the tibia, with loose motion requiring a brace, warrants a 40 percent evaluation.  Id.

Limitation of motion of the knee is contemplated in 38 C.F.R. § 4.71a , Diagnostic Codes 5260 and 5261 (2011).  Diagnostic Code 5260 provides for a zero percent evaluation where flexion of the leg is only limited to 60 degrees.  For a 10 percent evaluation, flexion must be limited to 45 degrees.  A 20 percent evaluation is warranted where flexion is limited to 30 degrees.  A 30 percent evaluation may be assigned where flexion is limited to 15 degrees.  38 C.F.R. § 4.71a , Diagnostic Code 5260.

Diagnostic Code 5261 provides for a zero percent evaluation where extension of the leg is limited to five degrees.  A 10 percent evaluation requires extension limited to 10 degrees.  A 20 percent evaluation is warranted where extension is limited to 15 degrees.  A 30 percent evaluation may be assigned where the evidence shows extension limited to 20 degrees.  For a 40 percent evaluation, extension must be limited to 30 degrees.  And finally, where extension is limited to 45 degrees, a 50 percent evaluation may be assigned.  38 C.F.R. § 4.71a , Diagnostic Code 5261.

Finally, moderate limitation of motion of the ankle warrants a 10 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  Marked limitation of motion of the ankle warrants a 20 percent evaluation.  Id.  

Having considered the evidence of record, the Board finds that the Veteran is not entitled to an initial compensable evaluation for orthopedic manifestations of residuals of a left tibial stress fracture with bone spur removal at any point during the appeal period.  In this regard, the Board notes that the Veteran's left tibial condition was manifested throughout the appeal period by subjective complaints of occasional pain while walking or driving long distances.  There is no evidence, however, of malunion or nonunion of the tibia or compensable limitation of motion of either the left knee or ankle.

The report of a September 2006 VA examination reveals the Veteran reported intermittent pain in the left leg if he stands for more than six minutes.  The pain was not affected by walking, but was aggravated by driving more than two hours.  Physical examination revealed some tenderness at the mid part of the left tibia with some lateral deformity.  There was no local heat or redness.  A diagnosis of stress fracture of the left tibia, which healed with treatment, and secondary bone spur, was rendered.  Range of motion findings were not recorded.  

Private treatment records reveal the Veteran underwent surgery for removal of a painful osteophyte on the left tibia.  The Veteran tolerated the procedure well with no complications.  He was provided a second VA examination in October 2007, at which time he reported pain with weight bearing, especially when wearing dress shoes.  The Veteran denied the use of orthopedic assistive devices and walked freely and briskly without antalgic gait.  X-rays revealed a normal radiographic evaluation without evidence of previous fracture, bone graft or other abnormality.  Range of motion findings were not recorded.  

The report of an April 2010 VA examination indicates the Veteran reported his left leg caused minimal problems, if any.  He reported pain of 0/10, and indicated his activities of daily living were not affected.  Furthermore, the Veteran reported no pain in the left knee or ankle joints, and physical examination revealed full flexion and extension of both the left knee and ankle without pain.  There was no additional loss of motion due to pain, fatigue, weakness, lack of endurance or incoordination upon repetitive motion of either joint.

Finally, the report of an October 2010 VA examination notes the Veteran complained of increased pain, but remained ambulatory without the use of a cane or special shoes.  The Veteran also reported some fatigue and lack of endurance due to pain in his left lower extremity in conjunction with other medical problems.  Physical examination revealed embossing of the tibial spine.  Range of motion testing revealed flexion of the left knee to 130 degrees with full extension to zero degrees, and dorsiflexion of the left ankle to 20 degrees with plantarflexion to 30 degrees, all without pain.  X-rays revealed no abnormalities to suggest arthritis, with no soft tissue abnormalities or radiopague foreign bodies.

In light of the evidence described above, the Board finds that an initial compensable evaluation is not warranted for orthopedic manifestations of the Veteran's residuals of a stress fracture of the left tibia at any point during the appeal period.  See Fenderson, supra.  In this regard, the Board again notes the Veteran's disability is to be evaluated based on limitation of motion of the affected part.  See 38 C.F.R. § 4.71a, Diagnostic Code 5015.  As discussed above, there is no medical evidence of record that reveals compensable limitation of motion of either the left knee or ankle.  Furthermore, the evidence indicates the Veteran's left tibial stress fracture is well-healed.  As such, there is no malunion or nonunion of the left tibia to warrant a compensable evaluation pursuant to Diagnostic Code 5262.

The Board acknowledges the Veteran's contentions that his left leg disability warrants an initial compensable evaluation.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.71a with respect to determining the severity of his service-connected left leg disability.  See Moray, supra; see also Espiritu, supra; 38 C.F.R. § 3.159(a)(1) and (2) (2011).

As a preponderance of the evidence is against the assignment of an initial compensable evaluation for orthopedic manifestations of the Veteran's service-connected left leg disability, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55.

II. Separate Evaluations

As a final note, the Board has also considered whether a separate evaluation is warranted for any residuals other than orthopedic manifestations of the Veteran's left leg disorder.  In reviewing the evidence of record, the Board again observes the Veteran underwent surgery on April 13, 2007, to remove a painful osteophyte related to the Veteran's service-connected disability.  The competent evidence of record indicates the Veteran suffers from residual scarring related to the April 2007 surgery.  See, e.g., October 2007, April 2010 and October 2010 VA examination reports.  As such, the Board finds a separate evaluation is warranted for scarring related to the Veteran's residuals of a stress fracture of the left tibia with bone spur removal.  See generally 38 C.F.R. § 4.118.

Trigeminal Neuralgia

The Veteran has been assigned an initial noncompensable evaluation for neuralgia of the fifth (trigeminal) cranial nerve pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8405.  Under this diagnostic code, moderate incomplete paralysis of the trigeminal nerve warrants a 10 percent evaluation.  Severe incomplete paralysis of the trigeminal nerve warrants a 30 percent evaluation.  Complete paralysis of the trigeminal nerve warrants a maximum 50 percent evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8405 (2011).  Disability evaluations are dependent upon the relative degree of sensory manifestation or motor loss.  Id. at Note.

Terms such as "moderate" and "severe" are not defined by the rating criteria.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence and render factual findings and a decision that is "equitable and just."  See 38 C.F.R. § 4.6.

Having considered the evidence of record, the Board finds that the Veteran is entitled to an initial evaluation of 10 percent, but no more, for service-connected trigeminal neuralgia throughout the appeal period.  In this regard, the Board notes that the Veteran's neurological condition was manifested throughout the appeal period by subjective complaints of occasional pain and burning, with episodes of paresthesia on the right side of his face, approximating "moderate" incomplete paralysis of the trigeminal nerve.  However, there is no evidence of symptomatology at any point during the appeal period more closely approximating "severe" incomplete paralysis of the trigeminal nerve that would warrant a higher evaluation.

November 2005 VA treatment records note the Veteran complained of a burning sensation on the right side of his face.  Furthermore, a November 2005 private treatment record notes the Veteran complained of sporadic shocks of pain on the right side of his face.  The report of a September 2006 VA general medical examination indicates the Veteran suffered from minimal symptoms related to this condition, including facial tremors on the right side.  August 2007 private treatment records indicate the Veteran complained of tremors, spasms and stings just below the right eye.

An October 2007 VA examination report reveals the Veteran complained of intermittent episodes of "bolts of lightning-like pain on the right side of the head," which have worsened in intensity.  Pain occurs at the right temple, down the right side of the face and along the facial nerve distribution.  Physical examination revealed no areas of tenderness, though the Veteran did note less sensation upon soft touch on the right side of the face when compared to the left.  Facial movements appeared to be normal, and no facial tremors were noted at the time.

Finally, an April 2010 VA examination report notes the Veteran described episodes of pain, tingling and paresthesias on the right side of his face from the ear to the right cheek.  He also described occasional severe shocking sensations over the same area.  Flare-ups include pain but no weakness or fatigue.  While the April 2010 VA examiner noted the Veteran experiences functional loss during these episodes, an August 2011 addendum indicates such functional loss involves the symptomatology described above.

The Board has reviewed the entire record in determining the severity of the Veteran's trigeminal neuralgia.  In light of the evidence discussed above, and resolving all doubt in favor of the Veteran, the Board finds that the Veteran's trigeminal neuralgia more closely approximates "moderate" incomplete paralysis of the fifth cranial nerve throughout the appeal period.  See Fenderson, supra.  However, the preponderance of the evidence weighs against a finding of "severe" incomplete paralysis of the trigeminal nerve.  As such, the Board finds that an initial evaluation of 10 percent is warranted for the Veteran's trigeminal neuralgia.

III. Additional Considerations

The discussion above reflects that the symptoms of the Veteran's hearing loss, left tibia and trigeminal nerve disabilities are contemplated by the applicable rating criteria.  The record does not establish that the rating criteria are inadequate for rating any of the service-connected disabilities discussed herein.  The effects of the Veteran's disabilities have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

Entitlement to total disability rating based upon individual unemployability (TDIU) is an element of all increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In this case, the record is negative for evidence that the Veteran is unemployable.  He is not in receipt of Social Security disability benefits, and has continued to work throughout most of the claims period as a part-time preacher.  There is no medical evidence that the Veteran's disabilities have markedly interfered with employment, and the Veteran has not stated that he is unable to perform his duties due to his service-connected disabilities.  Therefore, remand or referral of a claim for TDIU is not necessary as there is no evidence of unemployability due to the service-connected disability.


ORDER

Service connection for chronic hypertension is granted.

An initial compensable evaluation for bilateral hearing loss is denied.

An initial compensable evaluation for residuals of a stress fracture of the left tibia with bone spur removal is denied.

A separate evaluation for scarring of the left leg is granted, subject to the laws and regulations governing the payment of monetary benefits.

An initial evaluation of 10 percent, but not greater, for trigeminal neuralgia is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

The Veteran claims service connection is warranted for degenerative disc disease of the lumbar spine and irritable bowel syndrome as directly related to active service.  In conjunction with his claim, the Veteran was provided a hearing before a VA Decision Review Officer (DRO) in September 2007.  At the DRO hearing, the Veteran testified that he first complained of symptoms of IBS in approximately 1995 during a period of active duty for training (ACDUTRA).  See DRO hearing transcript at 14-16.  He further testified that he initially hurt his back while erecting tents during a period of ACDUTRA in approximately 1984.  See DRO hearing transcript at 17-20.

Service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or from an injury (but not disease) incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131.  In the instant case, while there was some attempt to obtain the Veteran's Reserves treatment records, there is no indication such attempts were exhausted.  In this regard, the Board observes there is no finding of unavailability with regards to these records.  Furthermore, there is no evidence of record to indicate an attempt was made to obtain verification of the Veteran's periods of ACDUTRA and/or INACDUTRA.  As such, on remand, the AOJ should obtain these records.

Accordingly, the case is REMANDED for the following action:

1. Contact the U.S. Army Human Resources Command, or other appropriate source, and request the following:

a. A verification of all periods of active duty, active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) service with the Army Reserves.

b. All service personnel and service treatment records with respect to the Veteran's service with the Army Reserves.

All efforts to obtain such records must be documented and associated with the claims file.  

2. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


